

117 HR 3840 IH: Strengthening MSI Competitiveness in Research and Innovation Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3840IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Ms. Moore of Wisconsin (for herself, Ms. Johnson of Texas, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Director of the National Science Foundation to establish a capacity-building program for developing universities, and for other purposes.1.Short titleThis Act may be cited as the Strengthening MSI Competitiveness in Research and Innovation Act.2.Capacity-building program for developing universities(a)In generalThe Director of the National Science Foundation shall establish a program to make awards, on a competitive basis, to eligible institutions described in subsection (b) to support the mission of the Foundation and to build institutional research capacity at eligible institutions.(b)Eligible institution(1)In generalTo be eligible to receive an award under this section, an institution—(A)shall be—(i)a historically Black college or university;(ii)a Tribal College or University;(iii)a minority-serving institution; or(iv)an institution of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians; and(B)shall have not more than $50,000,000 in annual federally-financed research and development expenditures for science and engineering as reported through the National Science Foundation Higher Education Research and Development Survey.(2)PartnershipsAn eligible institution receiving a grant under this section may carry out the activities of the grant through a partnership with other entities, including community colleges and other eligible institutions.(c)ProposalsTo receive an award under this section, an eligible institution shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require, including a plan that describes how the eligible institution will establish or expand research office capacity and how such award would be used to—(1)conduct an assessment of capacity-building and research infrastructure needs of an eligible institution;(2)enhance institutional resources to provide administrative research development support to faculty at an eligible institution;(3)bolster the institutional research competitiveness of an eligible institution to support grants awarded by the Foundation;(4)support the acquisition of instrumentation necessary to build research capacity at an eligible institution in research areas directly associated with the Foundation;(5)increase capability of an eligible institution to move technology into the marketplace;(6)increase engagement with industry to execute research through the SBIR and STTR programs (as defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)) and direct contracts at an eligible institution;(7)provide student engagement and research training opportunities at the undergraduate, graduate, and postdoctoral levels at an eligible institution;(8)further faculty development initiatives and strengthen institutional research training infrastructure, capacity, and competitiveness of an eligible institution; or(9)address plans and prospects for long-term sustainability of institutional enhancements at an eligible institution resulting from the award including, if applicable, how the award may be leveraged by an eligible institution to build a broader base of support.(d)AwardsAwards made under this section shall be for periods of 3 years, and may be extended for periods of not more than 5 years.(e)DefinitionsIn this section:(1)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(2)Minority-serving institutionThe term minority-serving institution or MSI means—(A)a Hispanic-serving institution as defined in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a);(B)an Alaska Native-serving Institution or a Native Hawaiian-serving institution as such terms are defined in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d); and(C)a Predominantly Black institution, an Asian American and Native American Pacific Islander-serving institution, or a Native American-serving nontribal institution as such terms are defined in section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)).(3)Tribal College or UniversityThe term Tribal College or University has the meaning given such term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(f)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $100,000,000 for each of fiscal years 2022 through 2026 to carry out the activities in this Act.